         Case 1:19-cr-00561-LAP Document 331 Filed 06/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall confer and inform the Court by letter of a

proposed briefing schedule on Mr. Donziger’s motion to dismiss

based on the Supreme Court's decision in United States v.

Arthrex, Inc.      (See dkt. no. 330.)

SO ORDERED.

Dated:       June 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
